      Case: 1:18-cv-08355 Document #: 1-1 Filed: 12/20/18 Page 1 of 14 PageID #:3

Exhibit A (Page 1 of 14)

3692.000
STATE OF ILLINOIS          )
                           ) SS
COUNTY OF COOK             )

             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                  COUNTY DEPARTMENT - LAW DIVISION
 GEELA WILLIAMS,

                     Plaintiff,
                    v.                        Case Number:               2018L000536
 CITY OF CHICAGO, an Illinois                 Honorable James N. O’Hara
 Municipal Corporation, NICK                  Courtroom 2206
 ZATTAIR, and COLLIN WARREN,                  Calendar A

                     Defendants.

              NOTICE OF FILING AND CERTIFICATE OF SERVICE

TO:    See attached Service List

       YOU ARE HEREBY NOTIFIED that on Monday, December 17, 2018, I have
electronically filed with the Clerk of the Circuit Court of Cook County, County
Department - Law Division, the following: First Amended Complaint at Law.

      I, Jessica Di Benedetto, a non-attorney, being first duly sworn on oath,
deposes and states that I served a true and correct copy of the foregoing notice and
pleading upon the above-named attorney(s), by U.S. Mail, with proper postage
prepaid, at Two Arboretum Lakes, 901 Warrenville Road, Lisle, Illinois 60532
on Monday, December 17, 2018.

                                             /s/    Patrick L. Provenale
                                       [X]         Under penalties as provided by law pursuant to 735 ILCS
                                                   5/1-109, I certify that the statements set forth herein are
                                                   true and correct
Patrick L. Provenzale
Nemura G. Pencyla
[ #42772 ]
Ekl, Williams & Provenzale LLC
Two Arboretum Lakes
901 Warrenville Road, Suite 175
Lisle, IL 60532
(630) 654-0045
(630) 654-8318 Facsimile
pprovenzale@eklwilliams.com
npencyla@eklwilliams.com
       Case: 1:18-cv-08355 Document #: 1-1 Filed: 12/20/18 Page 2 of 14 PageID #:4

Exhibit A (Page 2 of 14)



                                                                   SERVICE LIST

                                                                RE: Williams v. City of Chicago
                                                                Court Number: 2018 L 000536
                                                                 Our File Number: 3692.000



Patrick L. Provenzale
Nemura G. Pencyla
Ekl, Williams & Provenzale LLC
[ #42772 ]
Two Arboretum Lakes
901 Warrenville Road, Suite 175
Lisle, IL 60532
(630) 654-9975
(630) 654-8318 Facsimile
pprovenzale@eklwilliams.com
npencyla@eklwilliams.com
Attorneys for Plaintiff


Jessica L. Griff, Assistant Corporation Counsel III
Christine Wee, Assistant Corporation Counsel III
Maxwell Lisy, Assistant Corporation Counsel III
City of Chicago Department of Law
30 North LaSalle Street, Suite 900
Chicago IL 60601
(312) 744-2826
(312) 744-6566 Facsimile
jessica.griff@cityofchicago.org
christine.wee@cityofchicago.org
maxwell.lisy@cityofchicago.org
Attorneys for Defendants City of Chicago, Nick Zattair, and Collin Warren




/MN
J:\MARY\CLIENT FILES\WILLIAMS.GEELA.3692.000\SERVICE LIST.wpd
         Case: 1:18-cv-08355 Document #: 1-1 Filed: 12/20/18 Page 3 of 14 PageID #:5

Exhibit A (Page 3 of 14)
j:\mary\client files\williams.geela.3692.000\05 pleadings\cal.1stamd.docx




3692.000
STATE OF ILLINOIS                                         )
                                                          ) SS
COUNTY OF COOK                                            )

                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                 COUNTY DEPARTMENT - LAW DIVISION

 GEELA WILLIAMS,

                                               Plaintiff,
                                             v.                             No.:   2018L000536
                                                                            Honorable James N. O’Hara
 CITY OF CHICAGO, an Illinois                                               Courtroom 2206
 Municipal Corporation, NICK                                                Calendar A
 ZATTAIR, and COLLIN WARREN

                                               Defendants.

                                              FIRST AMENDED COMPLAINT AT LAW

              NOW COMES the Plaintiff, Geela Williams, by and through her attorneys,

Ekl, Williams & Provenzale LLC, and complaining of the Defendants, City of

Chicago, Nick Zattair and Collin Warren, upon information and belief, states as

follows:

I.            Introduction

              1.             This action is brought seeking damages to redress violations of the

Plaintiff's rights guaranteed under the Fourth Amendment to the United States

Constitution and under Illinois law related to the Defendants’ unlawful entry onto

private property and the unreasonable seizure of and subsequent physical injury to

Plaintiff. Additionally, Plaintiff alleges that Defendants acted intentionally, or

deliberately, willfully and wantonly in causing severe injury to Plaintiff. Plaintiff

also alleges intentional infliction of emotional distress.
                                                                                                        1|Page
         Case: 1:18-cv-08355 Document #: 1-1 Filed: 12/20/18 Page 4 of 14 PageID #:6

Exhibit A (Page 4 of 14)
j:\mary\client files\williams.geela.3692.000\05 pleadings\cal.1stamd.docx




                                                                            The Parties

              2.             The Plaintiff, Geela Williams, at all times relevant hereto was a citizen

of the United States, and a resident of the County of Cook, State of Illinois, enjoying

all the rights and privileges of the laws of the State of Illinois and the United States

of America.

              3.             The Defendant, City of Chicago, is an Illinois Municipal Corporation

duly chartered and organized under the laws of the State of Illinois located within

the County of Cook, State of Illinois, at all times relevant hereto employing several

Chicago Police Officers, including Officer Collin Warren Badge #18398, Sgt. Nick

Zattair Badge #828 and 2 as-yet unidentified officers.

              4.             The Defendant, Nick Zattair, badge number 828, at all relevant times

was the duly authorized agent and/or employee of the City of Chicago, Illinois,

employed and acting at all times in his capacity of a sworn law enforcement officer

in the execution or enforcement of laws within the scope of employment with the

Defendant, City of Chicago, Illinois, and under color of law, and is believed to be a

resident of Cook County, Illinois. This Defendant is sued in his individual capacity.


              5.             The Defendant, Collin Warren, badge number 18398, at all relevant

times was the duly authorized agent and/or employee of the City of Chicago, Illinois,

employed and acting at all times in his capacity of a sworn law enforcement officer

in the execution or enforcement of laws within the scope of employment with the

Defendant, City of Chicago, Illinois, and under color of law, and is believed to be a

resident of Cook County, Illinois. This Defendant is sued in his individual capacity.


                                                                                             2|Page
         Case: 1:18-cv-08355 Document #: 1-1 Filed: 12/20/18 Page 5 of 14 PageID #:7

Exhibit A (Page 5 of 14)
j:\mary\client files\williams.geela.3692.000\05 pleadings\cal.1stamd.docx




                                          Facts Common to All Counts of the Complaint

              6.             Chicago Police Officer Collin Warren #18398, is a sworn police officer

under the laws of the State of Illinois, and at all times relevant hereto was an agent

and/or employee of the Defendant, City of Chicago, acting within the scope of his

employment in the execution or enforcement of laws.

              7.             Chicago Police Sgt. Nick Zattair #828, is a sworn police officer under

the laws of the State of Illinois, and at all times relevant hereto was an agent and/or

employee of the Defendant, City of Chicago, acting within the scope of his

employment in the execution or enforcement of laws.

              8.             Additional Chicago Police Officers, as yet un-identified, are sworn

police officers under the laws of the State of Illinois, and at all times relevant hereto

were agents and/or employees of the Defendant, City of Chicago, acting within the

scope of their employment in the execution or enforcement of laws.

              9.             In the early morning hours of July 28, 2017, the Plaintiff, Geela

Williams (hereinafter “Geela”), was standing in the enclosed, fenced-in back yard of

a private residence located at 5914 S. Emerald Avenue, Chicago, County of Cook,

Illinois. Geela was engaged in conversation with one or more persons; had not

committed, was not committing, and was not about to commit any violations of law;

and was a lawful invitee and guest.

              10.           Defendant Zattair, while standing outside the fence line of the

backyard, commanded and ordered numerous Chicago Police Officers, including




                                                                                              3|Page
         Case: 1:18-cv-08355 Document #: 1-1 Filed: 12/20/18 Page 6 of 14 PageID #:8

Exhibit A (Page 6 of 14)
j:\mary\client files\williams.geela.3692.000\05 pleadings\cal.1stamd.docx




Defendant Warren, into the private back yard, said command and order being

issued without sufficient lawful basis or cause.

              11.            While Plaintiff was speaking with other invitees, numerous Chicago

Police Officers, including Sgt. Zattair and Officer Warren, without permission or

consent from any persons authorized to give said permission or consent, and

without any lawful authority in the form of provocation, reasonable articulable

suspicion, probable cause, warrant, or exigent circumstances, breached the fence

line of the back yard, entered the previously closed gate and swarmed into the back

yard, all the while acting within the scope of their employment for the Defendant,

the City of Chicago, and under color of law.

              12.            One or more officers, including Officer Warren and 2 other as-yet

unidentified officers, once having forcibly gained entry into the fenced-in back yard,

intentionally or with deliberate, willful and wanton disregard for Geela’s physical

safety, forcefully and violently, without any notice, warning, or legal justification or

provocation, shoved Geela to the ground, all the while acting within the scope of

their employment for the Defendant, the City of Chicago, and under the color of law.

              13.            As a direct result of the intentional or deliberate, willful and wanton

actions of the Officers, Geela suffered a broken leg bone, including but not limited to

multiple fractures of her lower leg.




                                                                                             4|Page
         Case: 1:18-cv-08355 Document #: 1-1 Filed: 12/20/18 Page 7 of 14 PageID #:9

Exhibit A (Page 7 of 14)
j:\mary\client files\williams.geela.3692.000\05 pleadings\cal.1stamd.docx




              14.            As a proximate result of the physical injury inflicted to Geela, she also

suffered, and will in the future continue to suffer, severe damages including

continuing medical care, loss of reputation, mental anguish, emotional distress, lost

wages and employment, and legal expenses, as alleged herein.


                                                     COUNT I
                                      CITY OF CHICAGO, RESPONDEAT SUPERIOR
                                 Intentional or Deliberate, Willful and Wanton Conduct

              15.            The Plaintiff re-alleges by incorporation herein ¶¶1 through 14, above,

as if fully set forth herein.

              16.            At all times relevant hereto, the Plaintiff, Geela Williams, enjoyed the

rights and privileges as a citizen and resident of the State of Illinois to be free from

tortious physical and emotional injury.

              17.            On July 28th, 2017, the Defendant, City of Chicago, acting by and

through its duly authorized agents and/or employees, acting within the scope of

their employment for the Defendant, the City of Chicago, shoved and injured the

Plaintiff, Geela Williams, without any lawful authority, cause or provocation,

intentionally or with deliberate, willful and wanton disregard for Geela Williams’

safety, directly and proximately causing multiple fractures to her leg.

              WHEREFORE, the Plaintiff, Geela Williams, demands judgment against the

Defendant, City of Chicago, for compensatory damages in a sum in excess of FIFTY

THOUSAND DOLLARS ($50,000.00), plus the costs of this suit.




                                                                                             5|Page
       Case: 1:18-cv-08355 Document #: 1-1 Filed: 12/20/18 Page 8 of 14 PageID #:10

Exhibit A (Page 8 of 14)
j:\mary\client files\williams.geela.3692.000\05 pleadings\cal.1stamd.docx




                                                                  COUNT II
                                                        IIED - RESPONDEAT SUPERIOR
                                                                            City of Chicago

              18.            The Plaintiff re-alleges by incorporation herein the allegations set

forth in ¶¶1 through 17, above, as if fully set forth herein.

              19.            Notwithstanding the numerous Chicago Police Officers who were

present during the relevant times listed above, no Chicago Police Officer called for

emergency medical services or ambulatory response after Geela had been severely

injured by the Chicago Police Officers.

              20.            Geela, after having been severely injured by the Chicago Police
Officers, loudly and repeatedly shouted that she had been injured, couldn’t walk or

move, and was in severe agony.

              21.            Emergency Medical Services were eventually dispatched to the above

location, even though numerous Chicago Police Officers were present and had failed

to call or notify EMS earlier.

              22.            On July 28, 2017, the Defendant, City of Chicago, acting by and

through its duly authorized agents and employees, acting within the scope of their

employment for the Defendant, City of Chicago, engaged in extreme and outrageous

conduct against the Plaintiff, Geela Williams, with the intent to inflict severe

emotional distress or under such circumstances as to know there was a high

probability that such conduct would inflict severe emotional distress, through the

intentional or deliberate, wanton and willful acts against Plaintiff as described

herein above, including but not limited to forcibly gaining entry to a private

residential back yard, rushing at and forcibly shoving Geela to the ground, and in so

                                                                                              6|Page
       Case: 1:18-cv-08355 Document #: 1-1 Filed: 12/20/18 Page 9 of 14 PageID #:11

Exhibit A (Page 9 of 14)
j:\mary\client files\williams.geela.3692.000\05 pleadings\cal.1stamd.docx




doing, placing Geela in reasonable apprehension of receiving further injury and

additional bodily harm.

              23.            After the Defendant, City of Chicago, acting by and through its duly

authorized agents and employees, acting within the scope of their employment for

the Defendant, City of Chicago, engaged in extreme and outrageous conduct against

the Plaintiff, Geela Williams, with the intent to inflict severe emotional distress or

under such circumstances as to know there was a high probability that such

conduct would inflict severe emotional distress, through the intentional or

deliberate, wanton and willful acts against Plaintiff as described herein above, and

thereafter failed to provide emergency medical assistance to or to call for emergency

medical assistance after causing severe and traumatic injury to Geela, forcing Geela

to continue to suffer from her inflicted injuries.

              24.            As a proximate result of the one or more of the aforementioned

extreme and outrageous acts of the Chicago Police Officers, acting within the scope

of their employment for the Defendant, the City of Chicago, the Plaintiff suffered

and will in the future continue to suffer severe emotional distress.

              WHEREFORE, the Plaintiff, Geela Williams, demands judgment against the

Defendant, City of Chicago, for compensatory damages in a sum in excess of FIFTY

THOUSAND DOLLARS ($50,000.00), plus the costs of this suit.




                                                                                           7|Page
      Case: 1:18-cv-08355 Document #: 1-1 Filed: 12/20/18 Page 10 of 14 PageID #:12

Exhibit A (Page 10 of 14)
j:\mary\client files\williams.geela.3692.000\05 pleadings\cal.1stamd.docx




                                         COUNT III
                        4TH AMENDMENT (UNLAWFUL ENTRY) - 42 U.S.C. §1983
                                                                            Defendant Zattair

              25.            The Plaintiff re-alleges by incorporation herein the allegations set

forth in ¶¶1 through 24, above, as if fully set forth herein.

              26.            On and prior to July 28, 2017, the Plaintiff, Geela Williams, was

guaranteed the right to be secure in her person and, as lawful invitee or guest, in

another’s house, against unreasonable seizures pursuant to the Fourth Amendment

to the Constitution of the United States. Plaintiff Geela Williams was entitled to be

free from the consequences of the unlawful seizure of her person and the

consequences of the unlawful entry of the Defendants onto private property, said

seizure and entry without warrant, probable cause or other recognized legal basis,

in violation of the Fourth Amendment to the Constitution of the United States.

              27.            That the acts of Defendant Zattair in commanding and ordering

Chicago Police Officers to enter the private property as described above and

incorporated by reference were in violation of the Fourth Amendment to the

Constitution of the United States.

              28.            As a direct and proximate result of the individual acts of the

Defendants, Plaintiff Geela Williams suffered a broken leg bone, including but not

limited to multiple fractures of her lower leg, endured and experienced severe and

extreme conscious physical, mental and emotional pain and suffering.

              29.            As a proximate result of the physical injury inflicted to Geela, she also

suffered, and will in the future continue to suffer, severe damages including



                                                                                                8|Page
      Case: 1:18-cv-08355 Document #: 1-1 Filed: 12/20/18 Page 11 of 14 PageID #:13

Exhibit A (Page 11 of 14)
j:\mary\client files\williams.geela.3692.000\05 pleadings\cal.1stamd.docx




continuing medical care, loss of reputation, mental anguish, emotional distress, lost

wages and employment, and legal expenses, as alleged herein.

              WHEREFORE, the Plaintiff, Geela Williams, demands judgment against the

Defendant, Nick Zattair, for compensatory damages in a sum in excess of FIFTY

THOUSAND DOLLARS ($50,000.00), plus reasonable attorney's fee and costs

pursuant to 42 U.S.C. §1988, plus costs of this suit.

                                           COUNT IV
                          4TH AMENDMENT (UNLAWFUL ENTRY) 42 U.S.C. §1983
                                                                            Defendant Warren

              30.            The Plaintiff re-alleges by incorporation herein the allegations set

forth in ¶¶1 through 29, above, as if fully set forth herein.

              31.            On and prior to July 28, 2017, the Plaintiff, Geela Williams, was

guaranteed the right to be secure in her person and, as lawful invitee or guest, in

another’s house, against unreasonable seizures pursuant to the Fourth Amendment

to the Constitution of the United States. Plaintiff Geela Williams was entitled to be

free from the consequences of the unlawful seizure of her person and the

consequences of the unlawful entry of the Defendants onto private property, said

seizure and entry without warrant, probable cause or other recognized legal basis,

in violation of the Fourth Amendment to the Constitution of the United States.

              32.            That the acts of Defendant Warren in entering the private property as

described above and incorporated by reference were in violation of the Fourth

Amendment to the Constitution of the United States.




                                                                                               9|Page
      Case: 1:18-cv-08355 Document #: 1-1 Filed: 12/20/18 Page 12 of 14 PageID #:14

Exhibit A (Page 12 of 14)
j:\mary\client files\williams.geela.3692.000\05 pleadings\cal.1stamd.docx




              33.            As a direct and proximate result of the individual acts of the

Defendants, Plaintiff Geela Williams suffered a broken leg bone, including but not

limited to multiple fractures of her lower leg, endured and experienced severe and

extreme conscious physical, mental and emotional pain and suffering.

              34.            As a proximate result of the physical injury inflicted to Geela, she also

suffered, and will in the future continue to suffer, severe damages including

continuing medical care, loss of reputation, mental anguish, emotional distress, lost

wages and employment, and legal expenses, as alleged herein.

              WHEREFORE, the Plaintiff, Geela Williams, demands judgment against the

Defendant, Collin Warren, for compensatory damages in a sum in excess of FIFTY

THOUSAND DOLLARS ($50,000.00), plus reasonable attorney's fee and costs

pursuant to 42 U.S.C. §1988, plus costs of this suit.

                                      COUNT V
                 4TH AMENDMENT (UNLAWFUL SEIZURE/EXCESSIVE FORCE)
                                   42 U.S.C. §1983
                                                                            Defendant Warren

              35.            The Plaintiff re-alleges by incorporation herein the allegations set

forth in ¶¶1 through 34, above, as if fully set forth herein.

              36.            On and prior to July 28, 2017, the Plaintiff, Geela Williams, was

guaranteed the right to be secure in her person and, as lawful invitee or guest, in

another’s house, against unreasonable seizures pursuant to the Fourth Amendment

to the Constitution of the United States. Plaintiff Geela Williams was entitled to be

free from the consequences of the unlawful seizure of her person and the

consequences of the unlawful entry of the Defendants onto private property, said

                                                                                               10 | P a g e
      Case: 1:18-cv-08355 Document #: 1-1 Filed: 12/20/18 Page 13 of 14 PageID #:15

Exhibit A (Page 13 of 14)
j:\mary\client files\williams.geela.3692.000\05 pleadings\cal.1stamd.docx




seizure and entry without warrant, probable cause or other recognized legal basis,

in violation of the Fourth Amendment to the Constitution of the United States.

              37.            That the acts of Defendant Warren in using excessive force upon

Plaintiff Geela Williams as described above and incorporated by reference were in

violation of the Fourth Amendment to the Constitution of the United States.

              38.            As a direct and proximate result of the individual acts of the

Defendant, Plaintiff Geela Williams suffered a broken leg bone, including but not

limited to multiple fractures of her lower leg, endured and experienced severe and

extreme conscious physical, mental and emotional pain and suffering.

              39.            As a proximate result of the physical injury inflicted to Geela, she also

suffered, and will in the future continue to suffer, severe damages including

continuing medical care, loss of reputation, mental anguish, emotional distress, lost

wages and employment, and legal expenses, as alleged herein.

              WHEREFORE, the Plaintiff, Geela Williams, demands judgment against the

Defendant, Collin Warren, for compensatory damages in a sum in excess of FIFTY

THOUSAND DOLLARS ($50,000.00), plus reasonable attorney's fee and costs

pursuant to 42 U.S.C. §1988, plus costs of this suit.

                                                                          COUNT VI
                                                                      INDEMNIFICATION

              40.            Plaintiff re-alleges by incorporation herein the allegations set forth in

¶¶1 through 39, above by reference as if fully set forth herein.

              41.            Pursuant to §9-102 of the Local Government and Governmental

Employees Tort Immunity Act ("the Act"), a local public entity is directed to pay any

                                                                                              11 | P a g e
                 Case: 1:18-cv-08355 Document #: 1-1 Filed: 12/20/18 Page 14 of 14 PageID #:16

          Exhibit A (Page 14 of 14)
j:\mary\client files\williams.geela.3692.000\05 pleadings\cal.1stamd.docx




tort judgment or settlement for compensatory damages for which it or an employee

acting within the scope of his employment is liability. 745 ILCS 10/9-102.

              42.            The City of Chicago is a local public entity as defined by the Act. 745

ILCS 10/1-206.

              43.            At all relevant times, the Defendants, Zattair and Warren, were

employees of the City of Chicago and acting on behalf of and/or within the scope of

their employment with the City of Chicago, State of Illinois.

              WHEREFORE, Plaintiff, Geela Williams, demands judgment against the

Defendant, City of Chicago, Illinois, as indemnor, for compensatory damages

awarded against or agreed to be paid by Defendants, ZATTAIR and WARREN, as

such amounts may be adjudged or determined and any other relief the Court deems

just and appropriate.

                                  Plaintiff demands trial by jury on all issues so triable.

                                                                            Respectfully submitted by,

                                                                            /s/ Patrick L. Provenzale
                                                                            Ekl, Williams & Provenzale LLC
                                                                            Attorneys for Plaintiff
Patrick L. Provenzale
Nemura G. Pencyla
[ #42772 ]
Ekl, Williams & Provenzale LLC
Two Arboretum Lakes
901 Warrenville Road, Suite 175
Lisle, IL 60532
(630) 654-0045
(630) 654-8318 Facsimile
pprovenzale@eklwilliams.com
npencyla@eklwilliams.com




                                                                                                         12 | P a g e
